   Case: 1:19-cv-03046 Document #: 66 Filed: 04/27/21 Page 1 of 2 PageID #:295
       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.
In the Matter of:                                                   Case Number:            19-cv-3046
JAVIER GONZALEZ-LOZA, Plaintiff                               vs.

KANKAKEE COUNTY SHERIFF MIKE DOWNEY, et al., Defendants


AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
MICHAEL DOWNEY, ROBERT BARTUCCI, ERIC SENESAC, JEFFERY LONG


NAME (Type or print)
G. DAVID MATHUES
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
          S/G. DAVID MATHUES
FIRM
HERVAS, CONDON & BERSANI, P.C.
STREET ADDRESS:
333 PIERCE ROAD #195
CITY/STATE/ZIP
ITASCA, ILLINOIS 60143
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                              TELEPHONE NUMBER
6293314                                                             630-773-4774

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                           YES   9        NO    :

ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                          YES   9        NO    :

ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR?                            YES   :        NO    9

IF THIS CASE REACHES TRIAL, W ILL YOU ACT AS THE TRIAL ATTORNEY?                      YES   :    NO   9
IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL           9       APPOINTED COUNSEL           9
    Case: 1:19-cv-03046 Document #: 66 Filed: 04/27/21 Page 2 of 2 PageID #:296




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JAVIER GONZALEZ-LOZA,                               )
                                                    )
               Plaintiff,                           ) Case No. 19-cv-3046
                                                    )
       vs.                                          )
                                                    ) Judge Matthew F. Kennelly
KANKAKEE COUNTY SHERIFF                             )
MIKE DOWNEY, ROBERT BARTUCCI,                       )
ERIC SENESAC, AND UNKNOWN AGENTS                    )
OF JEROME COMBS DETENTION CENTER,                   )
                                                    )
               Defendants.                          )

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 27, 2021, I electronically filed the foregoing Appearance of
G. David Mathues with the Clerk of the U.S. District Court for the Northern District of Illinois
using the CM/ECF system, which will send notification to the following CM/ECF participants:

       Elaine K.B. Siegel
       Elaine K.B. Siegel & Assoc., P.C.
       P.O. Box 6486
       Evanston, IL 60204
       ekbsiegel@aol.com
                                              s/Michael W. Condon
                                              MICHAEL W. CONDON, ARDC No. 06192071
                                              G. DAVID MATHUES, ARDC No. 6293314
                                              Attorneys for Defendants
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, IL 60143-3156
                                              630-773-4774
                                              mcondon@hcbattorneys.com
                                              dmathues@hcbattorneys.com
